Citation Nr: 0631291	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-43 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder, with depressed mood, panic attacks, and a social 
anxiety disorder, with overt self-consciousness. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from November 1991 until 
August 1994.  The veteran's DD form 214 indicates that he has 
nine years, nine months, and twenty-seven days of prior 
active service, which is consistent with the evidence of 
record.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  The March 2003 rating decision also denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The veteran perfected 
an appeal on that issue, but he expressed his desire to 
withdraw his claim in a letter received by the Board in April 
2006.  As such, this issue is not for consideration in this 
decision.  However, the other issue on appeal continues as is 
reflected on the title page.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, in letter received by the Board in April 2006, 
the veteran stated that he was treated at a hospital in 
Mayport, Florida for a panic attack.  He also reported being 
hospitalized in Jacksonville, Florida for suicidal thoughts 
and tendencies.  Additionally, in a June 2005 Statement in 
Support of his claim, the veteran stated that the two 
hospitalizations above occurred while he was on active duty.  
He noted that in 1986 he was taken by a civilian ambulance to 
a hospital in Mayport.  Further, the veteran stated the 
second incident occurred in 1989 when he assigned to the 
Pinecastle Bombing Range, a detachment of NAS Cecil Field.  
As these records may be useful in adjudicating the veteran's 
claim, the Board finds that a reasonable effort should be 
made to obtain them.  See 38 U.S.C.A. § 5103A(b).

Further regarding the duty to assist, the Board finds that 
additional development is required under the VCAA before the 
veteran's claim may be adjudicated.  The veteran asserts that 
service connection is warranted for a psychiatric disability.  
The service medical records disclose that the veteran was 
seen in April 1988 because of an episode of stress 
hyperventilation.  In December 1993, a mental health clinic 
treatment note stated that the veteran had an absence related 
to significant psychosocial stressors.  Shortly after being 
discharged from active service, the veteran was diagnosed 
with depression/anxiety in a February 1998 treatment report 
by M.W.C., M.D.  The veteran's VA treatment records also 
indicate a similar diagnosis noted in an August 2004 
psychiatric note, among others.  However, none of the 
psychiatric examiners have commented on the etiology of the 
veteran's psychiatric disability or provided a nexus opinion 
relative to his active service.  Therefore, the Board 
concludes that the veteran should be scheduled for a VA 
clinical examination and opinion, by an appropriate 
specialist, that addresses whether his current psychiatric 
disability is causally related to active service, including 
its etiology.  See 38 U.S.C.A. § 5103A. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, the veteran must be given proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs him 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, including an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date 
for the benefit sought on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and request that 
he provide as precisely as possible, the 
names, addresses, and dates of treatment 
regarding the hospitalizations for panic 
attacks and suicidal thoughts and 
tendencies in Mayport, FL and 
Jacksonville, FL.  After securing any 
necessary authorizations for release of 
this information from the veteran, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

If no records are available, the claims 
folder must indicate this fact.  Also, 
the veteran should be sent a letter 
notifying him that these records were not 
obtained and explaining the efforts taken 
to obtain them.

3. After all available records and/or 
responses from each contacted entity have 
been associated with the claims file the 
RO should arrange for the appellant to 
undergo VA examination, by a psychiatrist 
(M.D.), at an appropriate VA medical 
facility to determine the nature and 
extent of his current psychiatric 
disability.  The physician should clearly 
identify all current psychiatric 
disability(ies).  The examiner should 
also be requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) 
that any current psychiatric 
disability(ies) manifested by, among 
other things, a depressed mood, panic 
attacks, and a social anxiety disorder 
is/are related to the veteran's active 
service.

The claims folder should be made 
available to and reviewed by the 
examiner.  The rationale for all opinions 
expressed should be set forth in detail.  
  
4.  Following completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
















